                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KHANIS-ORION MORNINGSTAR
a/k/a Jeramye Hobbs,
ADC #164590                                                                          PLAINTIFF

v.                                  4:19-cv-00239-SWW-JJV

JAY BATTLE, CEO,
Arkansas State Hospital; et al.                                                  DEFENDANTS


                                             ORDER

         The Court has reviewed the Partial Recommendation submitted by United States

Magistrate Judge Joe J. Volpe. No objections have been filed. After careful review, the Partial

Recommendation is approved and adopted in its entirety as this Court’s findings in all respects.

         IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendant James Pratt are

DISMISSED WITHOUT PREJUDICE due to a lack of service.               It is certified, pursuant to 28

U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in good

faith.

         Dated this 5th day of February, 2020.


                                                 /s/Susan Webber Wright
                                                           UNITED STATES DISTRICT JUDGE
